     3:12-cr-30093-SEM-BGC # 53   Page 1 of 4                                    E-FILED
                                                        Friday, 08 May, 2020 05:00:44 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 12-cr-30093
                                        )
ORLANDON ROBERSON,                      )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Orlandon Roberson’s Amended

Motion for Compassionate Release (d/e 49) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On February 28, 2013, Defendant Orlandon Roberson pled

guilty to Count 1 for possessing with intent to distribute 28 grams

or more of a mixture or substance containing cocaine base in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). On August 5, 2013,

Defendant was sentenced to 130 months of imprisonment and a

term of 8 years of supervised release. On February 5, 2015,


                               Page 1 of 4
     3:12-cr-30093-SEM-BGC # 53   Page 2 of 4




Defendant’s sentence was reduced to 120 months of imprisonment.

Defendant is currently serving his sentence at FPC Yankton and

has a projected release date of March 28, 2021.

     On April 28, 2020, Defendant filed a pro se motion for

compassionate release (d/e 47) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 5, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e 49.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant argues that the Court

should waive the prerequisites for defendant filing such a motion,

which are found in 18 U.S.C. § 3582(c)(1)(A).

     On May 7, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 51. The Government argues that the

Court lacks the authority to grant Defendant’s motion because

Defendant has not exhausted his administrative rights with the

Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.

The Government also argues that Defendant has not established

extraordinary and compelling reasons to warrant a reduction.


                             Page 2 of 4
     3:12-cr-30093-SEM-BGC # 53   Page 3 of 4




     On May 8, 2020, the Court held a video conference hearing on

Defendant’s motion, at which the Court heard a statement made by

Defendant Roberson and oral arguments.

                             II. ANALYSIS

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison.

     However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. Defendant’s asthma is

controlled, and, as of today, there are no confirmed case of COVID-

19 at FPC Yankton, the facility where Defendant is housed. See

Federal Bureau of Prisons – COVID-19 Cases,


                              Page 3 of 4
     3:12-cr-30093-SEM-BGC # 53   Page 4 of 4




https://www.bop.gov/coronavirus/ (last accessed May 8, 2020).

According to the Government, the BOP has implemented rigorous

procedures designed to prevent the virus from spreading through its

facilities. Additionally, Defendant has not submitted a viable

release plan that establishes safe transportation if released.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Roberson’s pro se

motion (d/e 47) and amended motion for compassionate release

(d/e 49) are DENIED. This ruling does not preclude Defendant

from filing another motion for compassionate release in the future if

circumstances change. The Clerk is DIRECTED to send a copy of

this Opinion to FPC Yankton.

ENTER: May 8, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 4 of 4
